Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Faith Mehmet Ozluturk		:
Application No. 16/670,554			:		Decision 
Filing Date: October 31, 2019		:				
Attorney Docket No. OZL-PT003US04	:


This decision sua sponte withdraws the holding of abandonment for the instant application.

On July 9, 2021, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  

A reply to the Office action was timely filed with a payment for a three-month extension of time on Monday, January 10, 2022.

The Office issued a Notice of Abandonment on January 13, 2022.  The notice states the application is abandoned because the Office failed to receive a timely reply to the Office action.  However, as previously stated, a timely reply was filed on January 10, 2022.  Therefore, the application is not abandoned.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 2654 will be informed of this decision, and the technology center will update the Office’s PALM database to indicate the application is not abandoned.  The reply filed January 10, 2022, will be considered in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions